In (1) an action to recover damages based on the breach of a separation agreement (action No. 1), and (2) an action to recover damages for malicious prosecution (action No. 2), the appeal is from an order of the Supreme Court, Suffolk County (Underwood, J.), dated March 31, 1986, which substituted Michael Rand, as executor of the estate of Rose G. Rand, *337deceased, as the proper party defendant in action No. 1, and as the proper party plaintiff in action No. 2.
Ordered that the order is affirmed, without costs or disbursements.
The court did not abuse its discretion in granting the motion to substitute Michael Rand as the proper party defendant in action No. 1, and as the proper party plaintiff in action No. 2. (See, CPLR 1015 [a]; 1021; Rosenfeld v Hotel Corp., 20 NY2d 25, 28-29.) There was no unreasonable delay between the occurrence of the event requiring substitution (Mrs. Rand’s death) and the time that the application for substitution was made (cf., Meier v Shively, 10 AD2d 566). Mangano, J. P., Niehoff, Eiber and Spatt, JJ., concur.